Citation Nr: 1401473	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-28 630 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus that is related to his service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of service-connected bilateral hearing loss. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 2010 private medical record indicates, in pertinent part, that the Veteran has tinnitus secondary to his service-connected bilateral sensorineural hearing loss. In a February 2013 written statement, R.N., M.D. also stated that the Veteran had "hearing loss and severe bilateral concomitant distressing tinnitus."  There is no lay or medical evidence of record suggesting that tinnitus is not secondary to the Veteran's service-connected bilateral hearing loss.  As such, the evidence weighs in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted as secondary to service-connected bilateral hearing loss.  38 C.F.R. § 3.310 (2013).


ORDER

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


